DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/23/22 have been fully considered but they are not persuasive. Applicant argues that the prior art lacks an unlocking slide that is “displaceably mounted” on the connector housing. Examiner respectfully disagrees. The current claims provide no additional structure as to how the “slide” unlocks or comes together with other structure in the connector housing. The portions of the prior art that relate to these claim limitations are not permanently fixed. Furthermore, the connector portions have latching tabs which imply they can come apart, thereby making them displaceable. When disassembled into their respective halves, they would thereby be “unlocked”. 
Examiner suggests amendment to clarify any unlocking structure and how it interacts with the connector housing. Examiner notes similar art in the Conclusion below for a sliding feature that unlocks a connector.
Arguments relating to the independent claims also are not persuasive since they rely on the arguments for independent claim 16 above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 18-20, and 22-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,611,887 to Glover et al.
Glover discloses in the abstract and figure 1, a connector part for an optical connection comprising: 
a pin holder (cavity 46 holds pins as well as ferrules 62), 
at least two pin sleeves (50), which are received in the pin holder and in which a respective connector pin having an optical waveguide (58) is fastened, 
a connector housing (40), which is connected to the pin holder and surrounds the connector pins completely or partially and which has latching means (42) for creating a latching connection to a mating connector part, -
and an unlocking slide (44), which is displaceably mounted on the connector housing to release the latching connection to the mating connector part, 
wherein the pin holder consists of two mutually latchable or latching half shells (40; figure 1), 
and wherein the connector housing can be, or is, likewise latched to the pin holder (when assembled, the connector housing holds the internal pin cavities as well as the sleeves and “pin” portions 62).
As to claim 18, two waveguides (80) are separated from cable (82), spliced and made into connector portions (56).
As to claims 19-20, springs (66) are disclosed.
As to claim 22, the pins are pressed into a socket and a mating connector can be plugged (figure 2). 
	As to claim 23, the pins are not fixed and move relative the spring and therefore are “floating”.
As to claim 24, the two half-shells are “structurally identical” (figure 1). 
As to claim 25, internal “webs” or pockets are disclosed that separate the components (channels 46 and other molded pieces within).
As to claim 26, connector latches are present (100; figure 2). 
As to claim 27, the connector housing is one single component (figure 2). 
As to claim 28, a pair of springs pre-tension the connector (springs; figure 1). 
As to claim 29, the connector is designed to be fastened to a wall or cable-end plug connector (figures 5-9). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 21 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glover in view of US 10,036,861 to Ding et al.
Glover discloses the invention as claimed except for the connector type being MPO (claim 17) or an included electrical connector (claim 30) and a lens (claim 21). It is noted that the connector shape is a standardized component and Glover does not limit his connector shape or type. Selecting a known shape would be within the level of ordinary skill in the art. Similarly, selecting a hybrid-type connector that incorporates an electrical conductor and lens would also be a matter of obvious design choice. 
Ding discloses such a MPO connector (110; column 6, line 49) with a lens (140) that can pass electrical signals (column 14, line 20).
It would have been obvious to one having ordinary skill in the art to select known, standardized components such as those shown in Ding and incorporate them into Glover as a matter of obvious design choice for the intended use of the connector to properly fit and transmit signals.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 2021/0003789.
US 2017/0254961.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K WONG whose telephone number is (571)272-2363. The examiner can normally be reached M-Tu, Th-F 8A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 5712701739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC K. WONG
Primary Examiner
Art Unit 2883



/Eric Wong/Primary Examiner, Art Unit 2883